
	

114 HR 517 IH: To establish a task force to evaluate the backlog of appeals to claims submitted to the Secretary of Veterans Affairs.
U.S. House of Representatives
2015-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 517
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2015
			Ms. Titus introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To establish a task force to evaluate the backlog of appeals to claims submitted to the Secretary
			 of Veterans Affairs.
	
	
		1.Evaluation of the surge of appeals of veterans claims
 (a)In generalThere is established a task force (in this section referred to as the Appeals Task Force) to evaluate the backlog of appeals of claims within the Board of Veterans’ Appeals and the United States Court of Appeals for Veterans Claims.
			(b)Study
 (1)In generalThe Appeals Task Force shall carry out a study on the anticipated increase of appeals of claims, including the current process all parties use to evaluate appeals and the laws and regulations applicable to such claims and appeals. Such study shall be a comprehensive evaluation and assessment of the backlog of claims, an analysis of possible improvements to the procedures used to process such appeals, and any related issues that the Appeals Task Force considers relevant.
 (2)ConsiderationIn carrying out the study under paragraph (1) and making any recommendations under this section, the Appeals Task Force shall consider the following:
 (A)The interests of veterans, including with respect to accuracy, fairness, and transparency in the appeals process of the Board and the Court.
 (B)The values and requirements of the Constitution, including with respect to compliance with procedural and substantive due process.
 (C)The public interest, including with respect to the responsible use of available resources. (D)The importance of the claimant friendly, nonadversarial nature of the appeals process.
 (3)Matters includedIn carrying out the study under paragraph (1), the Appeals Task Force shall examine the following: (A)The anticipated surge in appeals of claims, including an analysis of—
 (i)the most effective means to quickly and accurately resolve pending appeals and future appeals; (ii)with respect to both the Board and the Court, the annual funding, number of full-time employees, workload management practices, and the progress, as of the date of the study, of the transformation plan of the Department; and
 (iii)the efficiency, effectiveness, and utility of the Veterans Benefits Management System with respect to appeals operations, including an identification of key changes that may need to be implemented to such system.
 (B)Possible improvements to the appeals process, including an evaluation and recommendations with respect to whether substantive and structural changes to the overall appeals process are required.
 (C)In carrying out the evaluation and recommendations under subparagraph (B), an examination of— (i)options that make no major substantive changes to the appeals process;
 (ii)options that maintain the process but make minor changes; (iii)options that make broad changes to the process;
 (iv)the necessity of the multi-tiered levels of appeals at the regional office level, including filing a notice of disagreement, receipt of a statement of the case, supplemental statement of the case (if applicable), and substantive appeal (VA Form 9);
 (v)the role of the Board and the Appeals Management Center, including— (I)the effectiveness of the workload management of the Board and the Center;
 (II)whether the Board and Center should be regionalized or maintain the centralized structure in the District of Columbia; and
 (III)whether Board Members should be required to pass the administrative law judges certification examination; and
 (vi)the role of the Court and the United States Court of Appeals for the Federal Circuit, including— (I)the continued effectiveness and necessity of a two-tiered structure of judicial review;
 (II)the article I status of the Court; (III)expansion of either the Court or the United States Court of Appeals for the Federal Circuit jurisdiction, including by allowing such courts to hear class action lawsuits with respect to claims; and
 (IV)the possibility of expanding judicial review of claims to all Federal circuit courts of appeals. (4)Role of secretary of Veterans Affairs (A)InformationIn carrying out a study on the backlog of claims under paragraph (1), the Appeals Task Force shall submit to the Secretary of Veterans Affairs, Chairman of the Board of Veterans’ Appeals, and the Court, at times that the Appeals Task Force determines appropriate, information with respect to remedies and solutions for the Appeals Task Force identifies pursuant to such study.
 (B)ImplementationThe Secretary, the Board, and the Court shall— (i)fully consider the remedies and solutions submitted under subparagraph (A);
 (ii)implement such remedies and solutions as the Secretary determines appropriate; and (iii)submit to Congress justification for failing to implement any such remedy or solution.
 (5)PlanThe Appeals Task Force shall submit to the Secretary of Veterans Affairs, Chairman of the Board of Veterans’ Appeals, and the Court a feasible, timely, and cost effective plan to eliminate the backlog of appeals of claims based on the remedies and solutions identified pursuant to the study under paragraph (1) and the information submitted under paragraph (4)(A).
				(c)Reports
 (1)Initial reportNot later than 180 days after the date on which the Appeals Task Force first meets, the Appeals Task Force shall submit to the President and Congress an initial report on the study conducted under subsection (b), including—
 (A)a proposed plan to handle the anticipated surge in appeals of claims; and (B)the level of cooperation the Appeals Task Force has received from the Secretary, the Board, and the Court and the heads of other departments or agencies of the Federal Government.
 (2)Interim reportsNot later than 180 days after the date on which the Appeals Task Force first meets, and each 30-day period thereafter ending on the date on which the Appeals Task Force submits the final report under paragraph (3), the Appeals Task Force shall submit to the President and Congress a report on—
 (A)the progress of the Board and the Court with respect to implementing solutions to complete appeals of claims in a timely manner; and
 (B)the level of cooperation the Appeals Task Force has received from the Secretary, the Board, and the Court and the heads of other departments or agencies of the Federal Government.
 (3)Final reportNot later than 180 days after the date on which the Appeals Task Force first meets, the Appeals Task Force shall submit to the President and Congress a report on the study conducted under subsection (b). The report shall include the following:
 (A)The findings, conclusions, and recommendations of the Appeals Task Force with respect to the matters referred to in such subsection.
 (B)The recommendations of the Appeals Task Force for revising and improving appellant procedures. (C)The information described in subsection (b)(4)(A).
 (D)The feasible, timely, and cost effective plan described in subsection (b)(5). (E)The progress of the Secretary, the Board, and the Court with respect to implementing solutions to provide timely appeals of claims.
 (F)Other information and recommendations with respect to claims as the Appeals Task Force considers appropriate.
					(d)Membership
 (1)Number and appointmentThe Appeals Task Force shall be composed of 15 members, appointed as follows: (A)One member appointed by the Speaker of the House of Representatives, at least one of whom shall be a veteran.
 (B)One member appointed by the minority leader of the House of Representatives, at least one of whom shall be a veteran.
 (C)One member appointed by the majority leader of the Senate, at least one of whom shall be a veteran. (D)One member appointed by the minority leader of the Senate, at least one of whom shall be a veteran.
 (E)One member appointed by the President. (F)Six members appointed by the Secretary of Veteran Affairs—
 (i)one of whom shall be an employee of the Office of the Secretary; (ii)two of whom shall be employees of the Veterans Benefits Administration; and
 (iii)three of whom shall be members of a veterans service organization. (G)Two members appointed by the Board.
 (H)Two members appointed by the Court. (2)Chairman and co-chairmenOf the members of the Appeals Task Force described in subparagraphs (G) and (H) of paragraph (1) and clauses (i) and (ii) of subparagraph (F) of such paragraph, the Secretary of Veterans Affairs shall appoint one member to be chairman and two members to be co-chairmen.
 (3)Period of appointmentMembers of the Appeals Task Force shall be appointed for the life of the Appeals Task Force. A vacancy shall not affect its powers.
 (4)VacancyA vacancy on the Appeals Task Force shall be filled in the manner in which the original appointment was made.
 (5)Appointment deadlineThe appointment of members of the Appeals Task Force established in this section shall be made not later than 45 days after the date of the enactment of this Act.
				(e)Meetings
 (1)Initial meetingThe Appeals Task Force shall hold its first meeting not later than 30 days after the date on which a majority of the members are appointed.
 (2)MeetingsThe Appeals Task Force shall meet at the call of the chairman. (3)QuorumA majority of the members of the Appeals Task Force shall constitute a quorum, but a lesser number may hold hearings.
				(f)Powers of the appeals task force
 (1)HearingsThe Appeals Task Force may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Appeals Task Force considers advisable to carry out the purposes of this section. In addition, the Appeals Task Force may invite and consider such information from individuals and organizations as the Chairman and co-chairmen consider appropriate.
 (2)Information from federal agenciesThe Appeals Task Force may secure directly from any department or agency of the Federal Government such information as the Appeals Task Force considers necessary to carry out the provisions of this section. Upon request of the chairman, the head of such department or agency shall furnish such information to the Appeals Task Force.
 (3)Postal servicesThe Appeals Task Force may use the United States mails in the same manner and under the same conditions as other departments and agencies of the Federal Government.
 (4)GiftsThe Appeals Task Force may accept, use, and dispose of gifts or donations of service or property. (g)Personnel matters (1)Compensation of membersEach member of the Appeals Task Force who is not an officer or employee of the United States shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which the member is engaged in the performance of the duties of the Appeals Task Force. All members of the Appeals Task Force who are officers or employees of the United States shall serve without compensation in addition to that received for their services as officers or employees of the United States.
 (2)Travel expensesThe members of the Appeals Task Force shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of service of the Appeals Task Force.
				(3)Staff
 (A)Executive directorThe chairman of the Appeals Task Force may, without regard to the civil service laws and regulations, appoint an executive director and such other personnel as may be necessary to enable the Appeals Task Force to perform its duties. The appointment of an executive director shall be subject to the approval of the Appeals Task Force.
 (B)CompensationThe chairman of the Appeals Task Force may fix the compensation of the executive director and other personnel without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the executive director and other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of such title.
 (4)Detail of government employeesUpon request of the chairman of the Appeals Task Force, the head of any department or agency of the Federal Government may detail, on a nonreimbursable basis, any personnel of that department or agency to the Appeals Task Force to assist it in carrying out its duties.
 (5)Procurement of temporary and intermittent servicesThe chairman of the Appeals Task Force may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals which do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Service under section 5316 of such title.
 (h)Termination of appeals task forceThe Appeals Task Force shall terminate 60 days after the date on which the Appeals Task Force submits the final report under subsection (c)(3).
			(i)Funding
 (1)In generalThe Secretary shall, upon the request of the chairman of the Appeals Task Force, make available to the Appeals Task Force such amounts as the Appeals Task Force may require to carry out the duties of the Appeals Task Force under this section.
 (2)AvailabilityAny sums made available to the Appeals Task Force shall remain available, without fiscal year limitation, until the termination of the Appeals Task Force.
 (j)DefinitionsIn this section: (1)The term Board means the Board of Veterans’ Appeals.
 (2)The term claim means a claim for disability compensation under the laws administered by the Secretary of Veterans Affairs.
 (3)The term Court means the United States Court of Appeals for Veterans Claims.  